DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
-‘video recording elements’ in claims 1 and 8 interpreted as a camera per the specification
-‘baropodometric elements’ in claims 1 and 8 interpreted as a pressure insole with an array of sensors per the specification
-‘one first calculation module’ in claim 8 interpreted as software on a computer per the specification
-‘one second calculation module’ in claim 8 interpreted as software on a computer per the specification
-‘one third module of calculation’ in claim 8 interpreted as software on a computer per the specification
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the set up" in Lines 3, 7, and 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites ‘multiple optical markers’ it is unclear exactly what the intended scope of the term ‘multiple’ should be. Examiner suggests amending to recite ‘a plurality of optical markers’.
Claim 1 recites the limitation "the corresponding" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said foot" in Lines 10, 13, 19, 23, 30, and 35.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said knee" in Lines 10-11 and 38.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the plantar surface" in Line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the acquisition" in Lines 15 and 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said optical markers" in Lines 17 and 25.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘said multiple optical markers’.
Claim 1 recites the limitation "said reference action" in Line 18, 26, 31, and 35-36.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the detection" in Line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the trajectories" in Line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the coordinates" in Lines 26-27, 29-30, 32, and 39.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said anatomical points" in Line 27.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the center of pressure" in Lines 30 and 32.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the constraining reaction force" in Lines 34-35.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the distance" in Line 37.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said center of pressure" in Lines 38, 39, and 43-44.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said reference point" in Lines 38 and 39-40.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the valgus moment" in Lines 41-42.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the vector product" in Line 42.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said force arm" in Line 42.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said constraining reaction force" in Line 43.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the set up" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "said foot" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "said dynamic interactions" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "said reference action" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "said pressure insole" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "said foot" in Lines 4 and 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the coordinates" in Lines 5, 5-6, 8, and 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the center of pressure" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "said center of pressure" in Lines 6, 8-9, and 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the femur" in Lines 4-5 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the time synchronization" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said vector product" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said knee" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites ‘multiple optical markers’ it is unclear exactly what the intended scope of the term ‘multiple’ should be. Examiner suggests amending to recite ‘a plurality of optical markers’.
Claim 8 recites ‘intended to be’ thus making it unclear if the limitation is meant to be part of the claim and invention or not. Further it is unclear by who or what ‘intended’ is relative to.
Claim 8 recites the limitation "the corresponding knee" in Line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said foot" in Lines 7, 11, 15, 17, 28, and 33.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said knee" in Lines 7 and 35.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if these are meant to refer to the ‘a knee’ or the ‘corresponding knee’.
Claim 8 recites the limitation "said reference action" in Lines 10 and 23-24.  There is insufficient antecedent basis for this limitation in the claim.
The term “susceptible” in claim 8 is a relative term which renders the claim indefinite. The term “susceptible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 8 recites the limitation "the scene" in Line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the plantar surface" in Lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said support plan" in Line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said images" in Line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said processing unit" in Line 21.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the trajectories" in Line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said optical markers" in Lines 22-23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the coordinates" in Lines 27, 30, and 35-36.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the center of pressure" in Line 27.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said center of pressure" in Lines 30, 34-35, 36, and 40.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the force" in 32.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the distance" in Line 34.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said reference point" in Lines 25 and 36.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites ‘one biomechanical parameter’ and it is unclear if this is part of the previously recited ‘biomechanical and functional parameters’ or not.
Claim 8 recites the limitation "the valgus moment" in Line 38.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the valgus product" in Line 39.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said force arm" in Line 39.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "said force of constraining reaction" in Lines 39-40.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites ‘which is intended’ thus making it unclear if the limitation is meant to be part of the claim and invention or not. Further it is unclear by who or what ‘intended’ is relative to.
Claim 9 recites the limitation "said foot" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "said dynamic interactions" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "said pressure insole" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites ‘intended’ thus making it unclear if the limitation is meant to be part of the claim and invention or not. Further it is unclear by who or what ‘intended’ is relative to.
Claim 10 recites the limitation "said processing unit" in Lines 5 and 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the coordinates" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "said center of pressure" in Lines 6 and 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "said coordinates" in Line 9.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claims 1 and 8 (and subsequently claims 2-7 and 9-11) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791